 



Exhibit 10.7

Employment Agreement

     This Employment Agreement is made and entered into as of this 13th day of
March 2003, by and among Kroll Inc., a Delaware corporation, (hereinafter
referred to a the “Company”), and Jules B. Kroll (the “Executive”).

     WHEREAS, the Executive and the Company desire to embody in this Agreement
the terms and conditions of the Executive’s employment by the Company;

     NOW, THEREFORE, in consideration of the premises and mutual promises
contained in this Agreement, including the compensation paid to the Executive,
the parties hereby agree:

ARTICLE 1

Employment, Duties and Responsibilities

     1.1 Employment. The Company shall employ the Executive as Executive
Chairman of the Board of Directors. The Executive hereby accepts such
employment. The Executive agrees to devote his best efforts to promote the
interest of the Company, and, if requested by the Board of Directors of the
Company, for any affiliate of the Company.

     1.2. Duties and Responsibilities. The Executive shall have such duties and
responsibilities as are consistent with his position and shall perform such
services not inconsistent with his position as shall, from time to time, be
reasonably assigned to him by the Board of Directors of the Company or the Chief
Executive Officer of the Company.

ARTICLE 2

Term

     2.1 “Evergreen” Term. The term of the Executive’s employment under this
Agreement (the “Term”) shall commence on the date hereof and shall continue for
a two-year “Evergreen” period which shall automatically be renewed and extended
on a daily basis so as to always have two years remaining, unless sooner
terminated pursuant to Article V hereof. It is expressly acknowledged and agreed
by the parties that it is their intention that the term of this Agreement shall
be “Evergreen” meaning that there always be two years remaining before
expiration thereof.

 



--------------------------------------------------------------------------------



 



ARTICLE 3

Compensation

     3.1 Salary, Bonuses and Benefits. As compensation and consideration for the
performance by the Executive of his obligations to the Company under this
Agreement, the Executive shall be entitled to the compensation and benefits
described in the attached Exhibit A (subject, in each case, to the provisions of
ARTICLE 5 hereof).

     3.2 Expenses. The Company will reimburse the Executive for reasonable
business-related expenses incurred by him in connection with the performance of
his duties hereunder during the Term, subject, however, to the Company’s written
policies relating to business-related expenses as in effect, from time to time,
during the Term, a copy of which as previously been provided to the Executive.

ARTICLE 4

Exclusivity, Confidentiality, and Noncompetition

     4.1. Exclusivity, Etc. The Executive agrees to perform his duties,
responsibilities and obligations hereunder efficiently and to the best of his
ability. The Executive agrees that he will devote his entire working time, care
and attention and best efforts to such duties, responsibilities and obligations
throughout the Term, subject to any obligations to third parties in existence as
of the date hereof, which obligations may not be in conflict with Section 4.2(d)
hereof. The Executive also agrees that he will not engage in any other business
activities pursued for gain, profit or other pecuniary advantage that are
competitive with the activities of the Company, except as permitted in
Section 4.2 below. The Executive agrees that all of his activities as an
employee of the Company shall be in conformity with all policies, rules and
regulations and directions of the Company not inconsistent with this Agreement.

4.2 Confidentiality and Noncompetition.

     (a)  The term “Confidential Information,” as employed in this Agreement,
means except to the extent such information is otherwise publicly available and
such public availability was not wrongfully caused in any manner by the
Executive, (i) any object, material, device, substance, data report, record,
forecast, interpretation or information, whether written or oral, not in the
public domain and relating to or reflecting any product, design, process,
procedure, information, method of production, business plan, financial
information, listing of names, addresses or telephone number, trade secret
and/or know how, and all matters pertaining thereto, of the Company and its
affiliates, whether or not contained in any written document, which are or have
been directly or indirectly communicated to, acquired by, or learned by the
Executive as a result of his relationship (whether as an employee or otherwise)
with the Company or any of its affiliate and (ii) and analysis, compilation,
note, study, sample, drawing, sketch,

2



--------------------------------------------------------------------------------



 



computer program, computer file or other document, not in the public domain,
whether prepared by or under the direction of the Company or any of its
affiliates, the Executive or others, and all copies, facsimiles, replicas,
photographs, and reproductions thereof, which contain, relate to or reflect any
of the aforementioned items.

     (b)  The executive shall not, directly or indirectly, either disclose any
Confidential Information, except to the extent required in the performance of
his duties as an employee of the Company or use any Confidential Information for
the benefit of himself or any person, firm, corporation, or association other
than the Company or any of its affiliates, during the Term or thereafter.

     (c)  All samples, drawings, sketches, documents and written information of
any kind reflecting any of the Confidential Information or relating to the
Company’s or any of its affiliates’ business or products which come into
possession of the Executive shall remain the sole property of the Company or
such affiliate and shall not be copied, photocopied, reprinted or otherwise
reproduced or disseminated by the Executive, except in the performance of his
duties as an employee of the Company. Upon the earlier of the Company’s request
therefor or the termination of the Executive’s employment by the Company, the
Executive shall return all such samples, drawings, sketches, documents and
written information, and all copies, facsimiles, replicas, photocopies, and
reproductions of them, to the Company.

     (d)  The Executive hereby covenants and agrees to refrain, during his
employment by the Company and for a period of two (2) years after the date of
termination of the Executive’s employment for Cause (as hereinafter defined) or
if the Executive terminates employment on his own volition, from directly or
indirectly owning any interest in or engage in or performing any services for
any person, firm or corporation that directly or indirectly engages in any
business which competes with any aspect of the business of the Company, wherever
located, either as an individual on his own behalf, or as a partner, employee or
agent for any person or partnership, or as an employee, office, agent, director
or shareholder of a corporation. The Executive will not at any time during the
period of the Executive’s employment by the Company and for a period of two
(2) years thereafter induce or assist others to induce or attempt to induce, in
any manner, directly or indirectly, any employee, agent, representative,
customer or any other person or concern dealing with or in any way associated
with the Company to terminate or to modify in any other fashion to the detriment
of the Company such association with the Company. During the term of his
employment with the Company and at any time thereafter, the Executive shall not
himself, and shall not authorize or otherwise allow any other person or entity
(other than the Company) to, use, license or otherwise exploit (including, but
not limited to, the establishment of any domain name), or seek to register or
file any application to register, the name or trademark “KROLL,” or any other
name confusingly similar thereto, whether alone or in combination with any other
word or indicia, in connection with any business, goods or services which
compete, directly or indirectly, with any aspect of the business of the Company,
wherever located; nor shall the Executive use the name or trademark “KROLL,” or
any other name confusingly similar thereto, whether alone or in combination with
any other word or

3



--------------------------------------------------------------------------------



 



indicia, in any way which could reasonably be expected to tarnish, dilute,
disparage, infringe or otherwise adversely impact the goodwill associated with
the Company name or any of the trademarks of the Company; nor shall the
Executive, directly or indirectly, own any interest in or engage in or perform
any services for any person or entity (other than the Company) that (i) uses the
term “Kroll” as a business name or trade name and (ii) directly or indirectly,
engages in any business that competes with any aspect of the business of the
Company, wherever located, either as an individual on his own behalf, or as a
partner, employee or agent for any person or partnership, or as an employee,
officer, agent, director or shareholder of a corporation. The Executive
acknowledges that any use of the “KROLL” name or trademark, or any other name
confusingly similar thereto, in violation of this Agreement will cause
irreparable injury to the Company, and the Company shall be entitled to
temporary and permanent injunctive relief in any court of competent
jurisdiction, without the need to post any bond, in addition to any rights and
remedies otherwise available to the Company hereunder or under any other
agreement or applicable law, including the right of the Company to recover
damages suffered by the Company as a result of the Executive’s violation of any
of the undertaking contained in this paragraph. The Executive represents that
his experience and capabilities are such that the provisions of this paragraph
will not prevent him from earning a livelihood.

ARTICLE 5

Termination

     5.1 Termination by the Company. The Company shall have the right, subject
to the terms of this Agreement, to terminate the Executive’s employment at any
time, with or without “Cause”. For purposes of this Agreement, “Cause” shall
mean (i) substantial failure by the Executive to perform his duties as described
in Article I of this Agreement, and such failure is not cured within ten
(10) days after written notice from the Company, (ii) a breach by the Executive
of any of the other material terms and conditions of this Agreement and such
breach is not cured within ten (10) days after written notice from the Company,
(iii) conduct grossly insubordinate or disloyal to the Company or (iv) pleading
no contest or guilty to a felony charge or being convicted of a felony.

     5.2 Termination by the Executive.

     (a)  The Executive shall have the right, subject to the terms of this
Agreement, to terminate his employment at any time with or without “Good
Reason.” For purposes of this Agreement, “Good Reason” shall mean (A) a Change
in Control of the Company (as defined below); (B) any assignment to Executive of
any duties other than those contemplated by, or any limitation on the powers of
Executive in any respect not contemplated by, this Agreement; (C) a reduction in
Employee’s rate of compensation, not agreed to in writing by him; (D) a failure
by Company to comply with any other material provision of this Employment
Agreement. The Company will have ten (10) days following written notice from
Executive to cure any of the events contained in this

4



--------------------------------------------------------------------------------



 



subparagraph (a) and Executive shall have the right to terminate for “Good
Reason” only in the event the Company fails to cure.

     (b)  “Change in Control of the Company” shall be deemed to have occurred if
any “person” (as such term in sued in Section 13(d) and 14(d) (2) of the
Exchange Act), other than Jules Kroll personally (and specifically not his
estate or personal representative), is or becomes the “beneficial owner” (as
defined in Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of the Company representing thirty-five percent (35%)
or more of the combined voting power of the Company’s then outstanding
securities.

     5.3 Death. In the event the Executive dies during the Term, this Agreement
shall automatically terminate, such termination to be effective on the date of
the Executive’s death.

     5.4 Disability. In the event that the Executive shall suffer a disability
which shall have prevented him from performing satisfactorily his obligations
hereunder for a period of at least ninety (90) consecutive days or one hundred
eighty (180) non-consecutive days within any three hundred sixty-five (365) day
period, the Company shall have the right to terminate the Executive’s
employment, such termination to be effective upon the given of notice thereof to
the Executive in accordance with Section 6.2 hereof.

     5.5. Effect of Termination.

     (a)  In the event of termination of the Executive’s employment for any
reason, the Company shall pay to the Executive (or his beneficiary, heirs or
estate in the event of this death) any base salary or other compensation in
accordance with the normal pay practices of the Company upon a termination of
employees for similar reasons.

     (b)  In the event of termination of the Executive’s employment (i) by the
Company for Cause, (ii) by the Executive for other than for Good Reason, neither
the Executives nor any beneficiary, heir or estate of the Executive shall be
entitled to any further compensation other than the amounts described in section
5.5(a) hereof.

     (c)  In the event of termination of the Executive’s employment by the
Company other than for Cause, or by the Executive for Good Reason, or upon the
occurrence of Executive’s Death or Disability as defined in Sections 5.3 and 5.4
hereof, the Company shall immediately pay the Executive, in addition to the
amounts described in Section 5.5(a) hereof, an amount equal to the value of the
Executive’s Salary as set forth in Exhibit A to this Agreement, for the full
remainder of the Term. Such amount shall be payable in a lump sum.

5



--------------------------------------------------------------------------------



 



ARTICLE VI

Miscellaneous

     6.1 Benefit of Agreement; Assignment; Beneficiary.

     (a)  This Agreement shall inure to the benefit of and be binding upon the
Company and their successors and assigns (but only to the extent the Agreement
relates to such entity), including, without limitation, any corporation or
person which may acquire all or substantially all of the Company’s assets or
business or with or into which the Company may be consolidated or merged. This
Agreement shall also inure to the benefit of, and be enforceable by, the
Executive and his personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amount would still be payable to the Executive hereunder if he had
continued to live, all such amounts shall be paid in accordance with the terms
of this Agreement to the Executive’s beneficiary, devisee, legatee or other
designee, or if there is no such designee, to the Executive’s estate.

     (b)  The Company shall require any successor (whether direct or indirect,
by operation of law, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.

     (c)  Upon a reorganization, merger or consolidation of Kroll Inc. with one
or more corporations as a result of which Kroll Inc. is not to be the surviving
corporation (whether or not Kroll Inc. shall be dissolved or liquidated) or upon
the execution of an agreement for the sale or transfer of all or substantially
all of the assets of Kroll Inc. (“Change-in Control Event”) at the option of the
Executive, the Term shall be modified to eighteen (18) months from the
Change-in-Control Event. Provided, however, that nothing contained in this
Section 6.1(c) shall limit or otherwise modify Executive’s rights under ARTICLE
5.

     6.2 Notices. Any notice required or permitted hereunder shall be in writing
and shall be sufficiently given if personally delivered or if sent by registered
or certified mail, postage prepaid, with return receipt requested, addressed:
(a) in the case of the Company to the Chief Operating Officer of the Company;
and (b) in the case of Executive, to Executive’s last known address as reflected
in the Company’s records, or to such other address as Executive shall designate
by written notice to the Company. Any notice given hereunder shall be deemed to
have been given at the time of receipt thereof by the person to whom such notice
is given if personally delivered or at the time of mailing if sent by registered
or certified mail.

6



--------------------------------------------------------------------------------



 



     6.3 Entire Agreement; Amendment. This Agreement contains the entire
agreement of the parties hereto with respect to the terms and conditions of
Executive’s employment during the Term and supersedes any and all prior
agreements and understandings, whether written or oral, between the parties
hereto with respect to compensation due for services rendered hereunder. This
Agreement may not be changed or modified except by an instrument in writing
signed by both of the parties hereto.

     6.5 Waiver. The waiver of either party of a breach of any provision of this
Agreement shall not operate or be construed as a continuing waiver or as a
consent to or waiver of any subsequent breach hereof.

     6.6 Headings. The Article and Section headings herein are for convenience
of reference only, do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof.

     6.7 Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the internal laws of the State of New York
without reference to the principles of conflict of laws.

     6.8 Agreement to Take Actions. Each party hereto shall execute and deliver
such documents, certificates, agreements and other instruments, and shall take
such other actions, as may be reasonably necessary or desirable in order to
perform his or its obligations under this Agreement or to effectuate the
purposes hereof.

     6.9 Venue and Jurisdiction. Any action or proceeding arising from or
relating to this Agreement and/or Executive’s employment or relationship with
the Company shall exclusively be brought in the courts of the State of New York,
County of New York or in the United States District Court for the Southern
District of New York, and each of the parties hereto consents to the
jurisdiction of such courts (and the appropriate appellate courts) in any such
action or proceeding and waives any objections to venue therein.

     6.10 Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.

     6.11 Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provisions or provisions of this Agreement, which shall remain in full
force and effect. In any provision of this Agreement is held to be invalid, void
or unenforceable, any court so holding shall substitute a valid, enforceable
provision that preserves, to the maximum lawful extent, the terms and intent of
this Agreement.

     6.12 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has duly executed this
Agreement effective as of the date first written above.

                KROLL INC.               By:            

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

                 

--------------------------------------------------------------------------------

    Executive    

8



--------------------------------------------------------------------------------



 



EXHIBIT A TO EMPLOYMENT AGREEMENT

     Executive shall receive as compensation for his performance under the
attached Employment Agreement the following:

     (a)  Salary. The Company shall pay Executive a base salary during the Term,
payable in accordance with the normal payment procedures of the Company and
subject to such withholdings and other normal employee deductions as may be
required by law, at the annual rate of $500,000, for the first calendar year of
the Term, and thereafter Executive’s salary shall be increased by a rate of not
less than 4% of the previous year’s salary on January 1 of each year of
Executive’s employment. The Compensation Committee of the Board of Directors of
the Company (the “Compensation Committee”) shall also review such compensation
not less frequently than annually during the Term, but any adjustment in
Executive’s salary may only be greater than as previously set forth.

     (b)  Annual Bonus. The Company will pay a bonus to Executive for net
operating profit in excess of budget and for success in material acquisitions as
determined by the Compensation Committee. In addition to base salary, Executive
shall earn incentive compensation (“incentive compensation”) and the Company
shall pay each fiscal year, or any fractional period thereof during the term,
incentive compensation in accordance with the plan approved by the Compensation
Committee and/or the Board of Directors each fiscal year.

     (c)  Stock Options. The Executive will be eligible for grants of Kroll Inc.
stock options as follows:

     (i)  The Executive shall be eligible to receive 50,000 stock options, as
approved by the Compensation Committee, upon the effective date of this
Agreement. Such options shall vest as provided in the Kroll Inc. stock option
plans.

     (ii)  The Executive may be eligible for future option awards at the
discretion and approval of the Compensation Committee. Such options shall vest
as provided in the Kroll Inc. stock option plans.

     (d)  Additional Compensation. In addition to compensation set forth in
Sections (a) and (b) above, Executive shall be entitled to the following
Additional Compensation:

     (i)  On each three-year anniversary date of this Agreement, the Company
shall pay Executive an additional $350,000 over and above all other compensation
to which Executive is entitled. The Executive shall be immediately entitled to
the $350,000 payment which would have been paid at the three –year anniversary
date next following the date of termination if, prior to the first three-year
anniversary of this Agreement, the Executive’s employment with the Company is
terminated by the Company other than for

9



--------------------------------------------------------------------------------



 



“Cause” as defined in section 5.1 of the Employment Agreement. The Executive
shall be entitled to a pro rata amount of the $350,000 payment for each month
employed if, subsequent to the first three-year anniversary of this Agreement
the Executive’s employment with the Company is terminated by the Company other
than for “Cause” as defined in section 5.1 of the Employment Agreement.

     (ii)  The Company will pay Executive $200,000 for each year the Executive
is employed at the Company, from the date hereof, pro rated monthly, for a
minimum of 3 years, to be paid out as a consulting fee over five (5) years after
executive leaves the Company for any reason other than for “Cause” as defined in
section 5.1 of the Employment Agreement.

     (iii)  The Company guarantees to pay for the Medical and Dental coverage
for the Executive for seven (7) years after the Executive leaves the Company for
any reason other than for “Cause” as defined in section 5.1 of the Employment
Agreement.

     (e)  Benefits. Executive shall participate during the Term in such pension,
life insurance, health, disability and major medical insurance plans, and in
such other employee benefit plans and programs, for the benefit of the employees
of the Company, as may be maintained from time to time during the Term, in the
Company’s discretion, in each case to the extent and in the manner available to
other officers of the Company and subject to the terms and provisions of such
plans or programs.

     (f)  Vacation. Executive shall be entitled to a paid vacation of at least
three (3) weeks per annum, in accordance with Company policy (but not
necessarily consecutive vacation weeks) during the Term.

10